Opinion issued May 24, 2007









 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00091-CR
____________

SEAN PATRICK DOMINY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1041910



MEMORANDUM  OPINION
 On April 16, 2007, appellant, Sean Patrick Dominy,  filed a motion to dismiss
the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).